Citation Nr: 1541292	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sarcoidosis with liver, lung, and central nervous system involvement (sarcoidosis).

 2.  Entitlement to service connection for a back disability.
 
 3.  Entitlement to service connection for loss of visual acuity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 31, 1979 to November 22, 1979. 

 This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

In May 2015, the Board remanded these issues for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for whether new and material evidence has been received to reopen a claim for entitlement to service connection for sarcoidosis with liver, lung, and central nervous system involvement (sarcoidosis); entitlement to service connection for a back disability and entitlement to service connection for loss of visual acuity.

As noted above, the Board remanded these matters in May 2015 for further development.  The May 2015 remand noted that per his April 2012 substantive appeal, the Veteran desired to testify at a videoconference hearing at his local RO before a Veterans Law Judge (VLJ).  A letter was sent by VA to the Veteran's prior address on February 27, 2015 notifying him of his upcoming video conference hearing scheduled for March 21, 2015, which was returned as unable to deliver and unable to forward in March 2015.  The Veteran did not report for the March 21, 2015 video conference hearing. 

The Board noted however, that there were more recent documents on file from the Veteran dated prior to March 2015 in which a different address was shown.  As a result, the Board determined that the Veteran was not adequately notified of his March 21, 2015 video conference hearing.

Accordingly, the Board remanded the issues in order to reschedule a videoconference hearing with a member of the Board prior to Board adjudication of the issues on appeal.  The RO was to notify the Veteran of his hearing at his new address.

Per the May 2015 Board remand instructions, in an August 10, 2015 letter, the RO notified the Veteran of his upcoming video conference hearing scheduled for September 2, 2015.  The Veteran did not report for the September 2, 2015 video conference hearing.

Unfortunately, while, per the May 2015 Board remand instructions, the RO notified the Veteran of his rescheduled hearing on September 2, 2015, the Board notes that the RO again mailed this notification to the same address that it used when notifying the Veteran of his March 2015 hearing instead of the new address provided by more recent documents on file from the Veteran dated prior to March 2015 in which a different address was shown.

As a result, there has not been compliance with the Board's May 2015 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the Board also notes that in the most recent correspondence from the Veteran received by VA on August 19, 2015, the Veteran provided new contact information which included a new address.

Thus, the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for sarcoidosis with liver, lung, and central nervous system involvement (sarcoidosis); entitlement to service connection for a back disability and entitlement to service connection for loss of visual acuity are once again being remanded to ensure compliance with the May 2015 remand directives in order to notify the Veteran at his most recent address of his scheduled videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should place the Veteran's name on the docket for a videoconference hearing at the RO before a VLJ.  The Veteran should be notified at the most recent address (per his August 2015 correspondence) on file or other correct address of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b)  (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




